 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     SAFECO INSURANCE COMPANY OF
 7   AMERICA,                                               Case No. 2:20-cv-01579-JAD-NJK
 8             Plaintiff(s),                                               Order
 9   v.                                                               [Docket No. 49]
10   AIR VENT, INC., et al.,
11             Defendant(s).
12         This case has stagnated. The parties previously sought to effectively hold the case in
13 abeyance while Air Vent attempted to secure third-party Defendant PowerMax Electric’s
14 participation through service in China effectuated pursuant to the Hague Convention. See Docket
15 No. 25 at 2. The Court stated unequivocally that it would not hold the case in abeyance for that
16 purpose. Docket No. 26 at 1-2. Nonetheless, the parties have conducted no affirmative discovery
17 of any kind in the more than two months since the scheduling order was issued, indicating instead
18 that they prefer to wait for PowerMax Electric to appear (if it ever does) before conducting
19 discovery. Docket No. 49 at 2.1 To that end, the parties are back before the Court asking for a
20 six-month extension to all deadlines based on their continued desire to effectively hold the case in
21 abeyance. See id. at 3.2
22
           1
             Despite filing answers more than two months ago, Docket Nos. 30-31, the stipulation
23 further insinuates that the appearing third-party defendants have not served initial disclosures, see
   Docket No. 49 at 2. No explanation is proffered as to why that is the case.
24
           2
             The pending stipulation also indicates that an extension is warranted based on “health
25 concerns due to COVID 19.” See id. at 2. No elaboration is provided. Of course, it is well-settled
   that there are available means to keep discovery moving forward notwithstanding pandemic-
26 related restrictions. See, e.g., Swenson v. GEICO Cas. Co., 336 F.R.D. 206, 210 (D. Nev. Aug.
   19, 2020) (collecting cases regarding remote depositions). It is also well-settled that the pandemic
27 did not erase the governing standards and that bald reference to the pandemic is not grounds to
   obtain relief. See id. The reference to the pandemic is unpersuasive here. The stipulation also
28 indicates that additional time is needed for experts to review voluminous records and for the parties
   to otherwise take discovery. See Docket No. 49 at 2. No showing has been made why the deadlines
                                                     1
 1          The pending stipulation does not provide meaningful discussion, supported by legal
 2 authority, that the relief being sought is appropriately granted based on the appearing parties’
 3 desire to conduct discovery only after a foreign party appears months (or longer) down the road.
 4 Moreover, the rules envision that discovery may proceed in such scenario, with mechanisms in
 5 place to bring the late-appearing party up-to-speed on the discovery conducted. See Local Rule
 6 26-5.3
 7          Accordingly, the stipulation is DENIED without prejudice. To the extent the parties
 8 continue to seek a schedule whereby discovery and the case in general are delayed pending an
 9 appearance by PowerMax Electric, then a request with meaningfully developed argument must be
10 presented.
11          IT IS SO ORDERED.
12          Dated: May 13, 2021
13                                                             ______________________________
                                                               Nancy J. Koppe
14                                                             United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
   already in place cannot be met through the parties’ exercise of reasonable diligence in conducting
25 discovery. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). As the
   governing standard has not been addressed or satisfied, this assertion is also unpersuasive.
26
           3
             The pending stipulation also seeks an extension of the already-expired deadline to amend
27 the pleadings or add parties. See id. at 3. Requests to extend expired deadlines must be supported
   by an additional showing of excusable neglect. See Local Rule 26-3; see also Fed. R. Civ. P.
28 6(b)(1)(B). No attempt to show excusable neglect has been made.

                                                   2
